          Case 1:20-cv-01127-JMF Document 24 Filed 04/14/20 Page 1 of 6



April 14, 2020

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:       Plaintiffs’ letter regarding production of a privilege log identifying all materials
                 withheld from the administrative record in State of New York v. Wolf, et al., 20-
                 CV-1127 (JMF), and Lewis-McCoy v. Wolf, et al., 20-CV-1142 (JMF).

Dear Judge Furman,

         This Court properly directed Defendants to provide, by May 1, 2020, “a privilege log
listing any documents withheld, in whole or in part, from the Administrative Record on the basis
of privilege.” Docket No. 22. Defendants have sought relief from this obligation, and ask the
Court to consider Plaintiffs’ Administrative Procedure Act challenges to the Trusted Traveler
Ban not on the “whole record” of agency action, 5 U.S.C. § 706, but instead on a partial—and
admittedly incomplete—record. Consistent with Second Circuit law and the Court’s own prior
decisions on this precise question, the Court should reject Defendants’ arguments.

        1. The APA requires review of the “whole record.” The APA requires this Court to
conduct “plenary review of the Secretary’s decision, . . . to be based on the full administrative
record that was before the Secretary at the time he made his decision.” 1 Citizens to Pres.
Overton Park v. Volpe, 401 U.S. 402, 420 (1971); see also 5 U.S.C. § 706 (in evaluating agency
action, “the court shall review the whole record”). The Court’s review is to be “thorough,
probing, [and] in-depth.” Citizens to Pres. Overton Park, 401 U.S. at 415. Rigorous judicial
review under the APA was intended to maintain the balance of power between the branches of
government: “[I]t would be a disservice to our form of government and to the administrative
process itself if the courts should fail, so far as the terms of the [APA] warrant, to give effect to
its remedial purposes.” Wong Yang Sung v. McGrath, 339 U.S. 33, 41 (1950).

       The “whole administrative record” mandated by the APA “consists of all documents and
materials directly or indirectly considered by agency decision-makers,” including “evidence
contrary to the agency’s position.” Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th
Cir. 1989) (emphasis omitted); see also Schicke v. Romney, 474 F.2d 309, 315 (2d Cir. 1973)
(noting that to conduct the “substantial inquiry” required under the APA, “the court . . . must
1
  Although judicial review of agency action under the APA is ordinarily limited to the
Administrative Record (subject to certain exceptions, see Nat’l Audubon Soc’y v. Hoffman, 132
F.3d 7, 14 (2d Cir. 1997)), the Court’s review of Plaintiffs’ constitutional claims in these actions
is not limited to information in the Administrative Record. See, e.g., Saget v. Trump, 375 F.
Supp. 3d 280, 368 (E.D.N.Y. 2019); New York v. U.S. Dep’t of Commerce, 351 F. Supp. 3d 502,
667-69 (S.D.N.Y. 2019). Plaintiffs’ discussion in this memorandum of the Administrative
Record and the appropriate basis for the Court’s review is therefore limited to Plaintiffs’ APA
claims and not their constitutional challenges to the Trusted Traveler Ban.


                                                   1
         Case 1:20-cv-01127-JMF Document 24 Filed 04/14/20 Page 2 of 6



have before it the full administrative record which was before the agency and on which the
decision was based”); see generally New York v. U.S. Dep’t of Commerce, 351 F. Supp. 3d 502,
630-33 (S.D.N.Y. 2019), aff’d in part, rev’d in part, & remanded sub nom. Dep’t of Commerce
v. New York, 139 S. Ct. 2551 (2019).

        This “whole record” requirement is a necessary element of effective judicial review,
because the standard for reviewing Plaintiffs’ arbitrary-and-capricious claims under § 706(2) of
the APA requires the Court to determine, inter alia, whether the agency “relied on factors which
Congress has not intended it to consider,” made a decision that “runs counter to the evidence”
before it, or failed to offer a “rational connection between the facts found and the choice made.”
Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42-43 (1983). The
Court cannot properly conduct the inquiry mandated by the APA without access to the whole
record, as opposed to simply those parts of the record Defendants have selectively presented.
See, e.g., Dopico v. Goldschmidt, 687 F.2d 644, 654 (2d Cir. 1982) (“Determining what
constitutes an agency’s informational base is vital, for review must be based on the whole
administrative record.”) (citing Citizens to Pres. Overton Park, 401 U.S. at 420).

       2. Excluding Administrative Record materials on unsubstantiated claims of privilege
would subvert the Court’s review. Defendants claim that the agency may unilaterally determine
which materials it may withhold from among those it considered in formulating the Trusted
Traveler Ban. Docket No. 23, at 1–2. Excluding probative material—without even stating the
claim of privilege or allowing it to be tested—would usurp the judicial role and undermine the
Court’s obligation to review the “whole record.” 5 U.S.C. § 706.

         Where a litigant asserts that privilege doctrines justify withholding documents germane
to the litigation, a court may direct the production of “an adequately detailed privilege log” in
order “[t]o facilitate its determination” of that issue. United States v. Constr. Prods. Research,
Inc., 73 F.3d 464, 473 (2d Cir. 1996) (quotation marks omitted). This requirement is no less
applicable where the litigant is a federal agency, and the legal claims implicated by the document
arise under the APA.

        The Second Circuit has squarely rejected the argument that no privilege log should be
produced in an APA challenge, reasoning that withheld materials may have been improperly
excluded and that “without a privilege log, the District Court would be unable to evaluate the
Government’s assertion of privilege.” In re Nielsen, No. 17-3345, slip op. at 3 (2d Cir. Dec. 27,
2017) (order denying mandamus petition) (Ex. 1). Other courts have reached the same
conclusion. See, e.g., New York v. U.S. Immigration & Customs Enf’t, No. 19-cv-8876 (JSR),
2020 WL 604492, at *1–4 (Feb. 9, 2020); New York v. U.S. Dep’t of Commerce, No. 18-cv-2921
(JMF), Order at 1 (S.D.N.Y. July 5, 2018) (memorializing order from the bench directing
defendants to produce a privilege log of materials withheld from the administrative record) (Ex.
2; Ex. 3); see also Ctr. for Envtl. Health v. Perdue, No. 18-cv-01763, 2019 WL 3852493, at *2–3
(N.D. Cal. May 6, 2019); Sierra Club v. Zinke, No. 17-cv-7187, 2018 WL 3126401, at *1, 4–5
(N.D. Cal. June 26, 2018); Gill v. Dep’t of Justice, No. 14-cv-120, 2015 WL 9258075, at *6–7
(N.D. Cal. Dec. 18, 2015); Hillsdale Envtl. Loss Prevention, Inc. v. U.S. Army Corps of Eng’rs,
No. 10-cv-2008, 2011 WL 1102868, at *3 (D. Kan. Mar. 23, 2011); New York v. Salazar, 701 F.
Supp. 2d 224, 235 (N.D.N.Y. 2010) (magistrate’s order), aff’d, 2011 WL 1938232 (N.D.N.Y.
Mar. 8, 2011).


                                                2
          Case 1:20-cv-01127-JMF Document 24 Filed 04/14/20 Page 3 of 6



        Defendants contend that material considered by agency decisionmakers in formulating
the Trusted Traveler Ban is not in fact part of the Administrative Record at all if that material is
arguably protected by a claim of privilege, relying primarily on Oceana, Inc. v Ross, 920 F.3d
855 (D.C. Cir. 2019), and other out-of-Circuit precedent. Docket No. 23, at 2. But Second
Circuit law is clear that in an APA challenge, “the possibility that some documents not included
in the record may be deliberative does not necessarily mean that they were properly excluded.”
In re Nielsen, No. 17-3345, slip op. at 3 (Ex. 1). 2 As other courts have recognized, “[i]f a
privilege applies, the proper strategy isn’t pretending the protected material wasn’t considered,
but withholding or redacting the protected material and then logging the privilege.” Inst. for
Fisheries Res. v. Burwell, 16-cv-01574, 2017 WL 89003, at *1 (N.D. Cal. Jan. 10, 2017),
mandamus denied sub nom. In re Thomas E. Price, No. 17-71121 (9th Cir. Jan. 18, 2018).

         To permit otherwise would be to allow DHS to designate a record for this Court’s review
that is not the “whole record” that was before agency decisionmakers at the time of decision.
The APA prohibits Defendants from so impeding the Court’s review: “Even the possibility that
there is here one administrative record for the public and [the] court and another for the [agency]
and those ‘in the know’ is intolerable.” Home Box Office, Inc. v. F.C.C., 567 F.2d 9, 54 (D.C.
Cir. 1977); see also Portland Audubon Soc’y v. Endangered Species Comm., 984 F.2d 1534,
1548 (9th Cir. 1993) (an incomplete Administrative Record is a “fictional account of the actual
decision making process”); Walter O. Boswell Mem’l Hosp. v. Heckler, 749 F.2d 788, 792 (D.C.
Cir. 1984) (“If a court is to review an agency’s action fairly, it should have before it neither more
nor less information than did the agency when it made its decision.”).

        3. The “presumption of regularity” should not be applied to enfeeble this Court’s
review. Defendants argue that the “presumption of regularity” permits unilateral exclusion of
agency materials from the Administrative Record solely on the agency’s unexamined claim of
privilege. Docket No. 23, at 1–2. But the “presumption of regularity” has never been
understood to mean the utter absence of judicial scrutiny, because “[a]n agency may not
unilaterally determine what constitutes the Administrative Record.” Bar MK Ranches v. Yuetter,
994 F.2d 735, 739–40 (10th Cir. 1993); see also New York, 2020 WL 604492, at *3
(“[A] privilege log is not necessarily inconsistent with th[e] presumption [of
regularity]. Production of a privilege log does not give the Court any occasion to expand the
administrative record to encompass any document not properly included; it simply allows the
Court to have some oversight of the agency’s assertions of privilege, the same role it would
assume with respect to any other litigant.”). To hold otherwise would allow agencies to exclude
sub silentio relevant materials from the judicial review contemplated by the APA, which requires

2
  Plaintiffs recognize that the decision in Comprehensive Cmty. Dev. Corp. v. Sebelius, 890 F.
Supp. 2d 305 (S.D.N.Y. 2012), is arguably to the contrary. See id. at 312–13. But the court in
that case was addressing the plaintiff’s motion to expand the administrative record. Id. at 308.
To the extent Comprehensive Community Development could be read to apply more broadly than
its facts, the decision has since been overruled by In re Nielsen. No. 17-3345, slip op. at 3 (Ex.
1); see also New York v. U.S. Dep’t of Commerce, No. 18-cv-2921 (JMF), Hearing Tr. 77
(S.D.N.Y. July 3, 2018) (“The first issue whether defendants need to produce a privilege log is
easily resolved. Put simply, defendants’ arguments are, in my view, squarely foreclosed by the
Second Circuit’s December 17, 2017 rejection of similar arguments [in] In re Nielsen.”) (Ex. 3).


                                                  3
          Case 1:20-cv-01127-JMF Document 24 Filed 04/14/20 Page 4 of 6



reviewing courts to determine whether the agency “failed to consider an important aspect of the
problem,” “offered an explanation for its decision that runs counter to the evidence before the
agency,” or made no “rational connection between the facts found and the choice made.” State
Farm, 463 U.S. at 42–43.

        For this reason, judicial review of agency action—especially informal agency action—
often does (and sometimes must) involve an examination of agency deliberations. Courts often
conduct the probing examination required by State Farm by considering internal documents that
evaluate evidence, discuss recommendations, weigh various considerations, and otherwise
disclose agency decisionmaking. 3 The Supreme Court has in fact long recognized that internal
agency considerations are a core part of the “whole record,” 5 U.S.C. § 706, and may be critical
to the Court’s “searching and careful” judicial inquiry. Citizens to Pres. Overton Park, 401 U.S.
at 416, 420. And, where appropriate, courts have overruled deliberative process privilege
assertions in connection with materials in the agency’s Administrative Record. See, e.g., New
York v. U.S. Dep’t of Commerce, No. 18-cv-2921, 2018 WL 4853891, at *3 (S.D.N.Y. Oct. 5,
2018).

        The deliberative process privilege of course plays an important function, but there is
nothing inherent in that privilege that inevitably outweighs this Court’s need to consider
materials “germane to the [agency] decision and not duplicated elsewhere in the record.” Suffolk
Cty. v. Sec’y of Interior, 562 F.2d 1368, 1384 (2d Cir. 1977). Deliberative process is, after all, a
qualified privilege whose justification is “attenuated” when “the public’s interest in effective
government would be furthered by disclosure.” In re Franklin Nat’l Bank Sec. Litig., 478 F.
Supp. 577, 582 (E.D.N.Y. 1979). The Court cannot even begin to make that assessment if an
agency is authorized by ipse dixit alone to enfeeble judicial review by excluding purportedly
deliberative materials from the record of a challenged agency action.

        4. Plaintiffs need not successfully challenge the adequacy of the Administrative Record
to be entitled to a privilege log. Defendants assert that no privilege log may be required before

3
  See, e.g., Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2569–70, 2573–76 (2019) (agency
scientists’ analyses, internal memoranda, and interagency communications); NRDC v. Pritzker,
828 F.3d 1125, 1136–40 (9th Cir. 2016) (agency scientists’ analysis and recommendation);
NRDC v. U.S. EPA, 808 F.3d 556, 570 (2d Cir. 2015) (agency advisory committee reports);
Native Vill. of Point Hope v. Jewell, 740 F.3d 489, 499–505 (9th Cir. 2014) (“internal [agency]
emails” and “draft scenario[s]”); W. Watersheds Project v. Kraayenbrink, 632 F.3d 472, 479,
497 (9th Cir. 2011) (agency scientists’ analyses); Earth Island Inst. v. Hogarth, 494 F.3d 757,
768–69 (9th Cir. 2007) (agency “internal memoranda,” “briefing packet,” and “talking points”);
Ocean Advocates v. U.S. Army Corps of Eng’rs, 402 F.3d 846, 862–63 & n.4 (9th Cir. 2005)
(agency emails); Suffolk Cty. v. Sec’y of Interior, 562 F.2d 1368, 1385 (2d Cir. 1977) (internal
agency options document); Tummino v. Torti, 603 F. Supp. 2d 519, 547–48 (E.D.N.Y. 2009)
(draft minutes of internal agency meeting); NRDC v. Kempthorne, 506 F. Supp. 2d 322, 372
(E.D. Cal. 2007) (interagency emails); Wash. Toxics Coal. v. U.S. Dep’t of Interior, 457 F. Supp.
2d 1158, 1183–85 & n.19, 1190–93 & n.28 (W.D. Wash. 2006) (agency staff emails, draft
letters, meeting minutes, and notes); Bersani v. U.S. EPA, 674 F. Supp. 405, 410 (N.D.N.Y.
1987) (internal agency recommendation).


                                                 4
          Case 1:20-cv-01127-JMF Document 24 Filed 04/14/20 Page 5 of 6



either (a) Plaintiffs make a strong showing of bad faith, or (b) the Court determines that it cannot
decide this matter on Defendants’ curated record. Docket No. 23, at 3. That is not the standard
in the Second Circuit. In re Nielsen’s discussion of whether the federal government should be
required to produce a privilege log did not turn at all on the plaintiffs’ challenge to the adequacy
of the Administrative Record in that case. Instead, the Second Circuit reasoned that even
privileged material may be considered in the case of a nonadjudicatory, nonrulemaking agency
decision (like the one at issue here) and that “without a privilege log, the District Court would be
unable to evaluate the Government’s assertions of privilege.” In re Nielsen, No. 17-3345, slip
op. at 3. And this Court’s earlier determination in New York v. U.S. Department of Commerce
that a privilege log was required under In re Nielsen did not relate to the plaintiffs’ challenge to
the completeness of the record. See Ex. 3. The fact that the plaintiffs in In re Nielsen and New
York v. U.S. Department of Commerce had separately challenged the adequacy of the
administrative record does not render those cases inapposite.

       Even if Plaintiffs were required to assert that the record is incomplete to overcome a
presumption that the agency has properly designated the Administrative Record, publicly
available information raises significant concerns that the record here will not in fact contain “all
documents and materials directly or indirectly considered by agency decision-makers.”
Thompson, 885 F.2d at 555 (emphasis omitted). In fact, Defendants’ counsel volunteered during
the March 26 case conference that the agency expected “that it might be a voluminous amount of
material that would be a portion of that privilege log,” Ex. 4 (Tr. at 8)—admitting that the agency
intended to present this Court with an incomplete Administrative Record.

        Further, press reports indicate that on January 27, 2020—just a few weeks before
Defendants implemented the Trusted Traveler Ban—the Acting Director of the DHS Office of
Policy proposed retaliating against states like New York that limit federal access to state driver’s
license information. See Hamed Aleaziz, DHS Considered How to Punish States that Deny
Access to Driver Records, a Memo Says, BuzzFeed News (Feb. 10, 2020),
https://www.buzzfeednews.com/article/hamedaleaziz/dhs-memo-drivers-records-sanctuary.
Defendants’ statement in response to this report acknowledged the existence of this retaliation
memo, which Defendants described as “pre-decisional.” See id. To the extent any showing of
bad faith is required to warrant production of a privilege log at this stage—which it is not—
Defendants’ concession that a high-ranking Department official recommended that the Acting
Secretary retaliate against New York would clear any such hurdle. See, e.g., Tummino v. Torti,
603 F. Supp. 2d 519, 544–45 (E.D.N.Y. 2009); Sokaogon Chippewa Cmty. v. Babbitt, 961 F.
Supp. 1276, 1280 (W.D. Wis. 1997). And absent a privilege log, the Court’s ability to determine
whether the “whole record” should or should not contain the DHS retaliation memo would be
undermined. See Dopico, 687 F.2d at 654 (“Determining what constitutes an agency’s
informational base . . . may itself present a disputed issue of fact when there has been no formal
administrative proceeding.”).

        “The reasoned explanation requirement of administrative law . . . is meant to ensure that
agencies offer genuine justifications for important decisions, reasons that can be scrutinized by
courts and the interested public.” Dep’t of Commerce, 139 S. Ct. at 2575–76. The rule
Defendants propose would defeat this scrutiny and is unsupported by the APA. Plaintiffs
therefore request that the Court deny Defendants’ motion.



                                                 5
         Case 1:20-cv-01127-JMF Document 24 Filed 04/14/20 Page 6 of 6



                                   Respectfully submitted,

                                   LETITIA JAMES
                                   Attorney General of the State of New York

                                   By: /s/ Matthew Colangelo
                                   Matthew Colangelo, Chief Counsel for Federal Initiatives
                                   Elena Goldstein, Deputy Chief, Civil Rights Bureau
                                   Daniela Nogueira, Assistant Attorney General
                                   Office of the New York State Attorney General
                                   28 Liberty Street
                                   New York, NY 10005
                                   Phone: (212) 416-6057
                                   matthew.colangelo@ag.ny.gov

                                   Attorneys for Plaintiff in 20-CV-1127


                                   NEW YORK CIVIL LIBERTIES UNION FOUNDATION

                                   By: /s/ Antony P.F. Gemmell
                                   Antony P.F. Gemmell
                                   Molly K. Biklen
                                   Jessica Perry
                                   Jordan Laris Cohen*
                                   Christopher T. Dunn
                                   125 Broad Street, 19th Floor
                                   New York, NY 10004
                                   212-607-3300
                                   agemmell@nyclu.org

                                   Attorneys for Plaintiffs and Putative Class in 20-CV-1142

* Application for S.D.N.Y. admission pending




                                               6
